404 So. 2d 1178 (1981)
The SCHOOL BOARD OF PINELLAS COUNTY, Florida, Appellant,
v.
The PINELLAS COUNTY COMMISSION AND METRIC CONSTRUCTORS, INC., Appellees.
No. 80-2107.
District Court of Appeal of Florida, Second District.
October 23, 1981.
B. Edwin Johnson, Gen. Counsel, Clearwater, for appellant.
John T. Allen, Jr. of John T. Allen, Jr., P.A., St. Petersburg, for appellee The Pinellas County Commission.
PER CURIAM.
We affirm on the sole basis that Section 235.26(1), Florida Statutes (1979) does not exempt a school board from payment of water or sewage impact or connection fees. We cannot consider the issues concerning the validity of the resolutions imposing water and sewer impact fees by appellee Pinellas County Commission, since appellant raised these issues for the first time in its motion for rehearing in the trial court. See Lipe v. City of Miami, 141 So. 2d 738 (Fla. 1962); Buchanan v. Gulf Life Insurance Co., 286 So. 2d 223 (Fla. 1st DCA 1973).
AFFIRMED.
SCHEB, C.J., and BOARDMAN and CAMPBELL, JJ., concur.